The motion of appellee to strike the bill of exceptions is well taken upon the authority of our cases construing rule 32 of the circuit courts and section 6438, Code, holding that they should not be a substantial transcript of the stenographic report of the case, including questions and answers, when not necessary to elucidate rulings or show some situation in its true color. We have frequently so held. Turner v. Thornton,192 Ala. 98, 68 So. 813; Collins v. Vaughn Realty Co., 217 Ala. 605,117 So. 55; Harris v. Carter, 220 Ala. 444, 125 So. 608; Most Worshipful Grand Lodge v. Callier, 224 Ala. 364,140 So. 557.
We do not find in the record any judgment of the court overruling appellant's demurrer to the complaint, made the first assignment of error.
The second, third, fourth, and fifth assignments relate to rulings on evidence which can only be shown by the bill of exceptions.
Assignments 6, 7, 8, and 9 relate to the action of the court in refusing special charges. They cannot be reviewed without a bill of exceptions showing that they are not abstract, but are supported by the evidence. Bell v. Burns, 206 Ala. 465,90 So. 491; Battle v. Wright, 217 Ala. 354, 116 So. 349; Macertney v. Gwin, 218 Ala. 529, 119 So. 238; Levert v. State, 220 Ala. 425,125 So. 664.
There are no other assignments of error.
The bill of exceptions is stricken.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur. *Page 84